Title: James Madison: Memorandum on Nullification, 10 September 1830
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                
                            
                        
                        
                        
                        Another consequence suggests itself as following the nullifying rule–I will illustrate it practically–
                            Suppose S. Carolina to be supported by the requisite number of States in her appeal against the tariff, it is null– but
                            Pennsylvania, with equal right as one of the seventeen, vitally interested in the continuance of the law, and supported by
                            a greater number of sister States, appeals pari passu with S. Carolina– Is it not clear that two conflicting decisions can
                            be made perhaps at the same time– which is to rule?
                        
                            
                                
                            
                        
                    